

116 HR 4550 IH: Minority Diabetes Initiative Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4550IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Waters (for herself, Mr. Grijalva, Ms. Kelly of Illinois, Ms. Lee of California, Ms. Judy Chu of California, Mr. Carson of Indiana, Ms. Moore, Mr. Payne, Ms. Wild, Ms. Sewell of Alabama, Ms. Roybal-Allard, Ms. Norton, Mrs. Beatty, Ms. Clarke of New York, Mr. Rush, Ms. Pressley, Mr. Vela, Mr. Morelle, Ms. Fudge, Mr. Smith of Washington, Mr. Butterfield, Ms. Garcia of Texas, Mrs. Luria, Mr. Brown of Maryland, Mr. Thompson of Mississippi, Mr. Cohen, Mr. Gonzalez of Texas, Ms. Velázquez, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Ms. Jackson Lee, Mr. Bishop of Georgia, Mr. Cisneros, Ms. Plaskett, Mr. Serrano, Mr. Sablan, Mr. Sean Patrick Maloney of New York, Ms. Sánchez, Mr. Panetta, Ms. Bass, Ms. Tlaib, Mr. Soto, Mr. Hastings, Mrs. Lawrence, Mrs. Watson Coleman, Mr. Espaillat, Mr. Castro of Texas, Mr. Veasey, Ms. Blunt Rochester, Mr. Richmond, Mr. Cox of California, Mr. Sires, Mr. Lewis, Ms. Johnson of Texas, Mr. Cárdenas, Ms. Mucarsel-Powell, and Mr. Costa) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to provide treatment for diabetes in
			 minority communities.
	
 1.Short titleThis Act may be cited as the Minority Diabetes Initiative Act. 2.Grants regarding treatment of diabetes in minority communitiesSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by inserting after section 330M the following:
			
				330N.Grants regarding treatment of diabetes in minority communities
 (a)In generalThe Secretary may make grants to public and nonprofit private health care providers for the purpose of providing treatment for diabetes in minority communities.
 (b)Recipients of grantsThe public and nonprofit private health care providers to whom grants may be made under subsection (a) include physicians, podiatrists, community-based organizations, health care organizations, community health centers, and State, local, and tribal health departments.
 (c)Scope of treatment activitiesThe Secretary shall ensure that grants under subsection (a) cover a variety of diabetes-related health care services, including routine care for diabetic patients, public education on diabetes prevention and control, eye care, foot care, and treatment for kidney disease and other complications of diabetes.
 (d)Appropriate cultural contextA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees that, in the program carried out with the grant, services will be provided in the languages most appropriate for, and with consideration for the cultural backgrounds of, the individuals for whom the services are provided.
 (e)Outreach servicesA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees to provide outreach activities to inform the public of the services of the program, and to provide offsite information on diabetes.
 (f)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section.
 (g)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2020 through 2025..
		